WALKER, Justice
(dissenting).
The following is the “Writ of Commitment” which the Court holds to be sufficient :
“THE STATE OF TEXAS,
To any Peace Officer of the State of Texas—
Greeting:
You are Hereby Commanded to Arrest Emily Grimes and her safely keep, so that you have her before the Honorable District Court of Dallam County, Texas, at the Court House of said County, in the City of Dalhart, instanter, then and there to answer a Writ of Habeas Corpus issued under orders of this Court.
Herein Fail Not, but due return make hereof as the law directs.
Witness my signature and official seal, on this the 27th day of March, A.D. 1969.
,/s/ Betty Steele Clerk, Dist. Court of Dallam County, Texas.”
*253Mr. Grimes is being held under a similar writ. These obviously are nothing more than warrants directing that relators be arrested and brought before the court as provided by Article 11.34, Vernon’s Ann. C.C.P. They do not constitute writs of commitment authorizing relators to be held in jail until they are willing to obey the writ of habeas corpus. Since relators are not held under proper writs of commitment, it is my opinion that their restraint is illegal. I would order them discharged.
McGEE, J., joins in this dissent.